Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60892 Page 1 of 8




  1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
      echesler@cravath.com
  2   CRAVATH, SWAINE & MOORE LLP
      825 Eighth Avenue
  3   New York, NY 10019
      Telephone: (212) 474-1000
  4   Facsimile: (212) 474-3700
  5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
      davenelson@quinnemanuel.com
  6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
      500 West Madison St., Suite 2450
  7   Chicago, Illinois 60661
      Telephone: (312) 705-7400
  8   Facsimile: (312) 705-7401
  9   Karen P. Hewitt (SBN 145309)
      kphewitt@jonesday.com
10    JONES DAY
      4655 Executive Drive, Suite 1500
11    San Diego, California 92121
      Telephone: (858) 314-1200
12    Facsimile: (858) 345-3178
13    [Additional counsel identified on signature page]
14    Attorneys for Defendant and Counterclaim-Plaintiff
      QUALCOMM INCORPORATED
15
16                      UNITED STATES DISTRICT COURT
17                    SOUTHERN DISTRICT OF CALIFORNIA
18
      IN RE: QUALCOMM LITIGATION              No. 3:17-CV-0108-GPC-MDD
19
20                                            QUALCOMM INCORPORATED’S
                                              MOTION FOR AN ORDER TO FILE
21                                            UNDER SEAL ITS EXHIBITS IN
                                              SUPPORT OF ITS MOTION TO
22                                            STRIKE CERTAIN EXPERT
                                              REPORTS OF APPLE AND THE
23                                            CONTRACT MANUFACTURERS

24
25
26                                            Judge:       Hon. Gonzalo P. Curiel
27
28
       QUALCOMM INCORPORATED’S                             CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60893 Page 2 of 8




  1         Qualcomm Incorporated (“Qualcomm”), through its undersigned counsel,
  2   hereby moves the Court for an order pursuant to Civil Local Rule 79.2
  3   permitting Qualcomm to file under seal Exhibits (“Exs.”) 1-5, 10-16
  4   (collectively, “Qualcomm Motion to Strike Exhibits”) to the October 12, 2018
  5   Declaration of James W. Carlson in Support of Qualcomm Incorporated’s
  6   Motion to Strike Certain Expert Reports of Apple Inc. (“Apple”) and the
  7   Contract Manufacturers1 (“Carlson Motion to Strike Decl.”), and to file
  8   redacted versions of Qualcomm Motion to Strike Exhibits on the Court’s public
  9   docket. The sealing and redactions Qualcomm requests are necessary to protect
10    personal information of experts as well as to protect information designated as
11    highly confidential by Apple and the CMs under the Protective Order
12    Governing Confidential Material in this case. In this private commercial
13    dispute, the strong confidentiality interests outweigh any potential public
14    interest in the narrow portions of Qualcomm Motion to Strike Exhibits that
15    Qualcomm requests to be redacted.
16          Although courts in the Ninth Circuit recognize “a general right to inspect
17    and copy public records and documents, including judicial records and
18    documents”, Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178
19    (9th Cir. 2006), “access to judicial records is not absolute”. Id. Courts in the
20    Ninth Circuit have distinguished between sealing or redacting materials on
21    (i) “dispositive” motions, where a “compelling reasons” standard applies, and
22    (ii) “non-dispositive” motions, where a “good cause” standard applies. Id. at
23    1180. Rule 26(c) provides that the court may issue “any order which justice
24    requires to protect a party or person from annoyance, embarrassment,
25
26
27
        1
         The Contract Manufacturers (“CMs”) are Compal Electronics, Inc., FIH
      Mobile Ltd. and Hon Hai Precision Industry Co., Ltd. (together, “Foxconn”),
28    Pegatron Corporation and Wistron Corporation.
       QUALCOMM INCORPORATED’S                  -1-         CASE NO. 3:17-CV-1010-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60894 Page 3 of 8



  1   oppression, or undue burden”. Fed. R. Civ. P. 26(c); Phillips v. Gen. Motors
  2   Corp., 307 F.3d 1206, 1211 (9th Cir. 2002).
  3           Here, Qualcomm requests that certain portions of Qualcomm Motion to
  4   Strike Exhibits be redacted, including personal information, personal addresses,
  5   phone numbers and information that is subject to confidentiality agreements
  6   and is potentially confidential. Good cause exists to redact and seal the
  7   requested portions of Qualcomm Motion to Strike Exhibits because the material
  8   at issue is otherwise restricted from disclosure by applicable confidentiality
  9   agreements. Qualcomm’s requested redactions are narrowly tailored, such that
10    only specific information is redacted in order to protect personal information,
11    personal addresses and phone numbers or to protect material marked by Apple
12    as “Highly Confidential – Attorneys’ Eyes Only”.
13            Qualcomm’s proposed redactions hew to the lines that the Court drew in
14    its August 21, 2018 Order Granting in Part Motions to File Documents Under
15    Seal. (See Dkt. 580.) In that Order, the Court granted motions to seal the
16    addresses and phone numbers of experts identified in expert designations and to
17    seal expert reports designated as either “Highly Confidential – Attorney’s Eyes
18    Only” or “Confidential – Attorney’s Eyes Only”. (See Dkt. 580 at 2; see also
19    Dkt. 561 at 3-4.)
20            The chart below describes the exhibits containing experts’ personal
21    information, addresses and phone numbers or information in expert reports
22    designated by Apple as “Highly Confidential – Attorney’s Eyes Only” or
23    “Confidential – Attorney’s Eyes Only” that Qualcomm requests to file under
24    seal:
25     Ex.          Description of Exhibit                Confidentiality Interests
        1     Qualcomm’s Designation of Experts       Experts’ personal addresses and
26
              Expected to Provide Testimony at        phone numbers.
27            Trial (Case No. 17-cv-0108-GPC-
28            MDD), dated January 12, 2018

       QUALCOMM INCORPORATED’S                  -2-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60895 Page 4 of 8



  1   Ex.         Description of Exhibit               Confidentiality Interests
       2    Expert Disclosures of Apple Inc.,      Experts’ personal addresses and
  2
            Compal Electronics, Inc., Hon Hai      phone numbers.
  3         Precision Industry Co., Ltd., FIH
  4         Mobile Ltd, Pegatron Corporation
            and Wistron Corporation (Case
  5         No. 17-cv-0108-GPC-MDD), dated
  6         January 12, 2018

  7    3    Defendants’, Counterclaimants’, and Experts’ personal addresses and
            Third-Party Plaintiffs’ [Compal       phone numbers.
  8         Electronics, Inc., FIH Mobile Ltd.,
  9         Hon Hai Precision Industry Co., Ltd.,
            Pegatron Corporation, and Wistron
10          Corporation] Rule 26(A)(2)
11          Disclosure, dated January 12, 2018
12     4    Rebuttal Expert Disclosures of Apple Experts’ personal addresses and
13          Inc., Compal Electronics, Inc., Hon   phone numbers.
            Hai Precision Industry Co., Ltd., FIH
14          Mobile Ltd, Pegatron Corporation
15          and Wistron Corporation (Case
            No. 17-cv-0108-GPC-MDD), dated
16          February 12, 2018
17
       5    Email from Raisa Ahmad, dated          Experts’ personal addresses and
18          July 13, 2018                          phone numbers.
19     9    Email from Betty Chen, dated           Expert’s personal information.
20          September 25, 2018
21    10 Rebuttal Expert Report of Dr. Robert Apple designated “Highly
22       Akl, D.Sc. (Case No. 17-cv-00108-    Confidential – Attorneys’ Eyes
         GPC-MDD), dated October 2, 2018 Only”
23
      11 Second Rebuttal Expert Report of          Apple designated “Highly
24       Dr. Robert Akl, D.Sc. (Case No. 17-       Confidential – Attorneys’ Eyes
25       cv-00108-GPC-MDD), dated                  Only”
         October 2, 2018
26
27    12 Rebuttal Expert Report of Dr. David       Apple designated “Highly
         Choi (Case No. 17-cv-00108-GPC-           Confidential – Attorneys’ Eyes
28       MDD), dated October 2, 2018               Only”
      QUALCOMM INCORPORATED’S                -3-         CASE NO. 3:17-CV-0108-GPC-MDD
      MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60896 Page 5 of 8



  1    Ex.         Description of Exhibit                Confidentiality Interests
       13 Rebuttal Report of Friedhelm               Apple designated “Highly
  2
          Rodermund (Case No. 17-cv-00108-           Confidential – Attorneys’ Eyes
  3       GPC-MDD), dated October 2, 2018            Only”
  4    14 Rebuttal Expert Report of Andrew  Apple designated “Highly
  5       Sears, Ph.D. Regarding Qualcomm’s Confidential – Attorneys’ Eyes
          Patent Portfolio (Case No. 17-cv- Only”
  6       00108-GPC-MDD), dated October 2,
  7       2018
  8    15 Responsive Expert Report of Robert         Apple designated “Highly
  9       Stevenson (Case No. 17-cv-00108-           Confidential – Attorneys’ Eyes
          GPC-MDD), dated October 2, 2018            Only”
10
       16 Rebuttal Expert Report of Todd E.          Apple designated “Highly
11
          Zickler, Ph.D. Regarding                   Confidential – Attorneys’ Eyes
12        Qualcomm’s Patent Portfolio (Case          Only”
          No. 17-cv-00108-GPC-MDD), dated
13
          October 2, 2018
14
      III.   CONCLUSION
15
             For the foregoing reasons, Qualcomm respectfully requests that the Court
16
      grant Qualcomm’s motion and issue an order permitting Qualcomm to file
17
      sealed and publicly redacted versions of the Qualcomm Motion to Strike
18
      Exhibits.
19
20
21
22
23
24
25
26
27
28
       QUALCOMM INCORPORATED’S                 -4-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60897 Page 6 of 8



  1
  2   Dated: October 12, 2018          Respectfully submitted,
  3                                    By      /s/ Evan R. Chesler
                                                     Evan R. Chesler
  4
  5                                    CRAVATH, SWAINE & MOORE LLP
                                       Evan R. Chesler (pro hac vice)
  6                                    (N.Y. Bar No. 1475722)
                                       echesler@cravath.com
  7                                    Keith R. Hummel (pro hac vice)
                                       (N.Y. Bar No. 2430668)
  8                                    khummel@cravath.com
                                       Richard J. Stark (pro hac vice)
  9                                    (N.Y. Bar No. 2472603)
                                       rstark@cravath.com
10                                     Antony L. Ryan (pro hac vice)
                                       (N.Y. Bar No. 2784817)
11                                     aryan@cravath.com
                                       Gary A. Bornstein (pro hac vice)
12                                     (N.Y. Bar No. 2916815)
                                       gbornstein@cravath.com
13                                     J. Wesley Earnhardt (pro hac vice)
                                       (N.Y. Bar No. 4331609)
14                                     wearnhardt@cravath.com
                                       Yonatan Even (pro hac vice)
15                                     (N.Y. Bar No. 4339651)
                                       yeven@cravath.com
16                                     Vanessa A. Lavely (pro hac vice)
                                       (N.Y. Bar No. 4867412)
17                                     vlavely@cravath.com
                                       Worldwide Plaza
18                                     825 Eighth Avenue
                                       New York, NY 10019
19                                     Telephone: (212) 474-1000
                                       Facsimile: (212) 474-3700
20
21
22
23
24
25
26
27
28
       QUALCOMM INCORPORATED’S           -5-           CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60898 Page 7 of 8



  1
                                       QUINN EMANUEL URQUHART &
  2                                    SULLIVAN, LLP
                                       David A. Nelson (pro hac vice)
  3                                    (Ill. Bar No. 6209623)
                                       davenelson@quinnemanuel.com
  4                                    Stephen Swedlow (pro hac vice)
                                       (Ill. Bar No. 6234550)
  5                                    stephenswedlow@quinnemanuel.com
                                       500 West Madison St., Suite 2450
  6                                    Chicago, Illinois 60661
                                       Telephone: (312) 705-7400
  7                                    Facsimile: (312) 705-7401
  8
                                       Alexander Rudis (pro hac vice)
  9                                    (N.Y. Bar No. 4232591)
                                       alexanderrudis@quinnemanuel.com
10                                     51 Madison Ave., 22nd Floor
                                       New York, New York 10010
11                                     Telephone: (212) 849-7000
                                       Facsimile: (212) 849-7100
12
                                       Sean S. Pak (SBN 219032)
13                                     seanpak@quinnemanuel.com
                                       50 California St., 22nd Floor
14                                     San Francisco, CA 94111
                                       Telephone: (415) 875-6600
15                                     Facsimile: (415) 875-6700
16
17                                     JONES DAY
                                       Karen P. Hewitt (SBN 145309)
18                                     kphewitt@jonesday.com
                                       Randall E. Kay (SBN 149369)
19                                     rekay@jonesday.com
                                       4655 Executive Drive, Suite 1500
20                                     San Diego, California 92121
                                       Telephone: (858) 314-1200
21                                     Facsimile: (858) 345-3178
22                                     Attorneys for Defendant and
                                       Counterclaim-Plaintiff
23                                     QUALCOMM INCORPORATED
24
25
26
27
28
      QUALCOMM INCORPORATED’S            -6-        CASE NO. 3:17-CV-0108-GPC-MDD
      MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 675 Filed 10/12/18 PageID.60899 Page 8 of 8



  1                           CERTIFICATE OF SERVICE
  2                The undersigned hereby certifies that a true and correct copy of the
  3   above and foregoing documents have been served on October 12, 2018, to all
  4   counsel of record who are deemed to have consented to electronic service via
  5   the Court’s CM/ECF system per Civil Local Rule 5.4(d). Any other counsel of
  6   record will be served by electronic mail, facsimile and/or overnight delivery.
  7                I certify under penalty of perjury that the foregoing is true and
  8   correct. Executed on October 12, 2018, at New York, New York.
  9
10                                           By: /s/ Evan R. Chesler
                                                    Evan R. Chesler
11                                                  echesler@cravath.com
                                                    Attorneys for Defendant and
12                                                  Counterclaim-Plaintiff
                                                    QUALCOMM
13                                                  INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       QUALCOMM INCORPORATED’S                  -7-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
